CONSENT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS We consent to the incorporation by reference in Registration Statements Nos. 33-45716, 33-98946, 333-66315 and 333-83556 on Form S-8 and Registration Statement No. 333-144800 on Form F-10 of our reports dated June 3, 2011, relating to the financial statements and financial statement schedules of Zarlink Semiconductor Inc. and relating to the effectiveness of Zarlink Semiconductor Inc.'s internal control over financial reporting, appearing in the Annual Report on Form 20-F of Zarlink Semiconductor Inc. for the year ended March 25, 2011. /s/ Deloitte & Touche LLP Ottawa, CanadaIndependent Registered Chartered Accountants June 6, 2011 Licensed Public Accountants
